DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to Claims 1 through 8 filed as part of the submission filed on January 8, 2021 have been fully considered, but are now moot because the new grounds of rejections below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1 through 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear from the disclosure what is meant by the term of “turning” (line 10).  None of the figures in the specification illustrate any turning.  The parts of the specification that do mention “turning” (e.g. ¶¶ [0012], [0030], [0032]) do nothing to explain to what degree, if any, that the anchoring region of the multi-layer piezoelectric structure must be turned towards the multi-layer printed circuit board.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2004/0113752 to Schuster (hereinafter “Schuster”) in view of the teachings of U.S. Publication 2002/0079787 to Pohl et al (hereinafter “Pohl”) and U.S. Publication 2002/0074903 to Phillips (hereinafter “Phillips”).
Claim 1:  Schuster discloses a method of manufacturing a MEMS printed circuit board module (see Figs. 3A to 3C) comprising:
forming a piezoelectric structure (e.g. 11) that includes an anchoring region [e.g. bottom surface of 11];
laminating a multi-layer printed circuit board by connecting a metallic conductive layer (e.g. 9) to a plurality of printed circuit board support layers (e.g. 2) that are laminated together [e.g. via deposition, Fig. 3A, (e.g. ¶ [0069]); 
while laminating the multi-layer printed circuit board, placing the anchoring region of the piezoelectric structure toward or on the multi-layer printed circuit board; and
laminating the multi-layer printed circuit board directly and firmly to the anchoring region of the piezoelectric structure (e.g. ¶¶ [0108], [0109]).
Claim 7:  Schuster further discloses that the step of forming the piezoelectric structure includes using the metallic conductive layer (e.g. 9) of the multi-layer printed circuit board to form a support layer of the multi-layer piezoelectric structure (Fig. 3A).
Schuster discloses that the piezoelectric structure is one of a generic component or piezoelectric element without providing any details of the type of piezoelectric structure or the number of layers that make-up the piezoelectric structure (i.e. multi-layer).  Schuster further does not teach any concept of “turning” the anchoring region of the piezoelectric structure toward the multi-layer printed circuit board, or does not teach how the piezoelectric structure is capable of generating any lifting movement.
Pohl discloses a mounting process of an equivalent circuit module that includes forming a multi-layer piezoelectric structure (e.g. 10, 14, 16, in Fig. 1) that is a transformer mounted to a printed circuit board (e.g. 22). The multi-layer piezoelectric structure is multi-layered because the structure includes multiple layers (e.g. 10, 14, 16) with at least one layer being a piezoelectric layer (10). The anchoring region of the multi-layer piezoelectric structure includes bottom surfaces of pads (14, 16). Figure 1 of Pohl suggest “turning” of the anchoring region as the multi-layer piezoelectric structure is at a different angle compared to the angle of the printed circuit board.  To mount the multi-layer piezoelectric structure flat on the circuit board, there is a degree of “turning” occurs between the angle (shown in Fig. 1) to laminate the multi-layer piezoelectric structure on the circuit board.
Claim 4:  Pohl further discloses, as part of the mounting process, laminating the printed circuit board directly and firmly to the anchoring area of the multi-layer piezoelectric structure includes gluing the anchoring area of the multi-layer piezoelectric structure to the printed circuit board (e.g. with adhesives, 32, 34, see ¶ [0018]).
Incorporating the teachings of Pohl into Schuster would include adding the features of gluing [adhesives] and any necessary turning of the anchoring region of the multi-layer piezoelectric structure toward the multi-layer printed circuit board of Schuster, to align and securely bond the multi-layer piezoelectric structure to the multi-layer circuit board.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schuster based on these teachings of Pohl, to also form an art-recognized module where both include a piezoelectric structure and circuit board, that specifically has transformer applications.
Claim 3:  Schuster further discloses a different embodiment (e.g. Figs. 2A to 2G) where the piezoelectric structure (e.g. 8) defines a first [top] side and a second [bottom] side disposed spaced apart from the first side, and wherein the step of laminating the printed circuit board directly and firmly to the anchoring area of the multi-layer piezoelectric structure includes embedding the multilayer piezoelectric structure into the printed circuit board (in Fig. 2E) so that the printed circuit board is connected to the first side and the second side of the multi-layer piezoelectric structure (e.g. in Fig. 2G).
Claim 6:  Schuster further discloses as part of this embodiment, disposing the multi-layer piezoelectric structure into a recess (e.g. 3, in Fig. 2B) that extends completely through the multi-layer printed circuit board (e.g. 2).
The modified Schuster method, as discussed above, with respect to the embodiment of Figures 3A to 3C, can be altered by embedding the multi-layer piezoelectric structure in the recess of the multi-layer printed circuit board, as taught by the alternative embodiment of Schuster (Figs. 2A to 2G), as opposed to turning the multi-layer piezoelectric structure on a top surface of the multi-layer printed circuit board.  Such a modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to again, achieve an art-recognized equivalent module.
Phillips teaches that a piezoelectric structure (e.g. 180) can be multi-layered (e.g. 100, 120, etc. and 115, 135, etc.) that is also a transformer (e.g. Fig. 1, ¶ [0027]).  The multi-layer piezoelectric structure of Phillips includes properties of dimensional change and vibration to a certain frequency when a voltage or current is applied to the piezoelectric structure during operation (e.g. Fig. 3b, ¶¶ [0004], [0005], [0032]).  These details of frequency is how the piezoelectric structure is capable of “generating a lifting movement”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that any piezoelectric structure of Schuster would be capable of “generating a lifting movement”, based on the operational properties taught by Phillips.  Furthermore, Pohl and Phillips each disclose art-recognized equivalent multi-layer piezoelectric structures, e.g. piezoelectric transformers. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Pohl and Phillips, as applied to Claim 1 above, and further in view of U.S. Patent 4,074,008 to Green.
Schuster, as modified by Pohl and Phillips, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Schuster method does not teach that each of the plurality of printed circuit board support layers is made of fiber composite material.
Green discloses that it is conventional and well-known in the circuit board art to form support layers (sheets) that make up a multi-layer printed circuit board, with a fiber composite material (e.g. glass fiber and resin) to provide the necessary electrical insulating properties (col. 1, lines 21+).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the printed circuit board support layers in the modified Schuster method with a fiber composite material, as taught by Green, to provide the multi-layer printed circuit board with the necessary electrical insulating properties.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schuster in view of Pohl and Phillips, as applied to Claim 1 above, and further in view of U.S. 2018/0175280 to Gwoziecki et al (hereinafter “Gwoziecki”).
Schuster, as modified by Pohl and Phillips, disclose the claimed manufacturing method as relied upon above in Claim 1.  The modified Schuster method does not explain that the multi-layer piezoelectric structure is configured for setting a membrane into oscillation.
Gwoziecki discloses that a multi-layer piezoelectric structure (e.g. 20, Fig. 1) having the same function as Pohl and Phillips (e.g. piezoelectric transformer), can be configured for setting a membrane into oscillation, based on the shape and orientation of the piezoelectric layers that make up the structure (e.g. ¶ [0047]).  The piezoelectric layers themselves make up the membrane which is how they can be designated as a membrane having properties of oscillation (e.g. frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the piezoelectric structure of Schuster can be configured for setting a membrane, based on the shape, structure, and orientation of the piezoelectric layers taught by Gwoziecki.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/           Primary Examiner
Art Unit 2896